Name: Commission Regulation (EC) No 851/2000 of 27 April 2000 laying down the marketing standard for apricots
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations;  consumption
 Date Published: nan

 Avis juridique important|32000R0851Commission Regulation (EC) No 851/2000 of 27 April 2000 laying down the marketing standard for apricots Official Journal L 103 , 28/04/2000 P. 0022 - 0026Commission Regulation (EC) No 851/2000of 27 April 2000laying down the marketing standard for apricotsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(2) and Article 3(3) thereof,Whereas:(1) Apricots are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EEC) No 1108/91 laying down quality standards for apricots(3), as last amended by Regulation (EC) No 888/97(4), has been amended frequently and can no longer ensure legal clarity.(2) Regulation (EEC) No 1108/91 should be repealed and the rules it contains redefined. To that end and in the interests of preserving transparency on the world market, account should be taken of the standard for apricots recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE).(3) Applying these standards should result in products of unsatisfactory quality being removed from the market, bringing production into line with consumer requirements and facilitating trade relationships based on fair competition, thereby helping improve the profitability of production.(4) The standards apply to all marketing stages. Long-distance transport, storage over a certain period and the various processes which the products undergo may cause certain alterations owing to the biological development of the products or to their relatively persishable nature. Account should be taken of such deterioration when applying the standards at the marketing stages which follow dispatch. Since products in the "Extra" class must be sorted and packaged with particular care, only lack of freshness and turgidity is to be taken into account in their case.(5) Article 3(3) of Regulation (EC) No 2200/96 allows for an exemption from the quality standards where the fruit or vegetables of a given region are sold by the retail trade of the region for well-established traditional consumption. Certain varieties of apricots, produced in Germany in the SÃ ¼Ã er See region, are characterised by a smaller size than that required by the marketing standards. Those apricots are traditionally marketed in the production region and are the subject of Regulation (EC) No 1010/98 of 14 May 1998 allowing Germany an exemption from the quality standards for apricots(5). For clarification and simplification of the Community rules, this exemption shall be included in the present Regulation, and Regulation (EC) No 1010/98 shall be repealed.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard relating to apricots falling within CN code 0809 10 00 shall be as indicated in the Annex hereto.This standard shall apply at all marketing stages, under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, the products may show in relation to the provisions of the standard:- a slight lack of freshness and turgidity,- for products graded in classes other than the "Extra" class, slight deteriorations due to their development and their tendency to perish.Article 21. As an exemption from the Annex to the present Regulation, the minimum size of apricots produced in the SÃ ¼Ã er See region may be 5 mm smaller than the minimum size given by the marketing standard. However, such apricots may only be marketed in Saxony-Anhalt and Saxony.2. For the purposes of applying paragraph 1 of the present Article, each consignment must carry, in addition to the other required information, the following indication on the document or notice as referred to in Article 5(2) of Regulation (EC) No 2200/96: "Nur in Sachsen-Anhalt und Sachsen im Einzelhandel zu verkaufen".Article 3Regulations (EEC) No 1108/91 and (EC) No 1010/98 are repealed.Article 4This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from the first day of the month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 110, 1.5.1991, p. 67.(4) OJ L 126, 17.5.1997, p. 11.(5) OJ L 145, 15.5.1998, p. 10.ANNEXSTANDARD FOR APRICOTSI. DEFINITION OF PRODUCEThis standard applies to apricots of varieties (cultivars) grown from Prunus armeniaca L. to be supplied fresh to the consumer, apricots for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements of apricots after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, apricots must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, pratically free of any visible foreign matter,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste.The apricots must have been carefully picked.They must be sufficiently developed and display satisfactory ripeness.The development and condition of the apricots must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationApricots are classified in three classes defined below:(i) "Extra" classApricots in this class must be of superior quality. In shape, development and colouring they must be characteristic of the variety, allowing for the district in which the fruit is grown.They must be free from defects with the exception of very slight superficial defects, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.(ii) Class IApricots in this class must be of good quality. They must be characteristic of the variety, allowing for the district in which the fruit is grown. The flesh must be perfectly sound.The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- a slight defect in shape or development,- a slight defect in colouring,- slight rubbing,- slight burning,- slight skin defects with a limit of 1 cm in length for defects of elongated shape, and 0,5 cm2 of total surface area for other defects.(iii) Class IIThis class includes apricots which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above.Skin defects may be allowed provided that the fruit retain their essential characteristics as regards the quality, the keeping quality and presentation, subject to the following limits:- 2 cm in length for defects of elongated shape,- 1 cm2 of total surface area for all other defects.III. PROVISIONS CONCERNING SIZINGSize is determined by maximum diameter of the equatorial section. Sizing is compulsory for classes "Extra" and I.>TABLE>IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) "Extra" Class5 % by number or weight of apricots not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class.(ii) Class I10 % by number or weight of apricots not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class.(iii) Class II10 % by number of weight of apricots satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting, marked bruising or any other deterioration rendering it unfit for consumption.B. Size tolerancesFor all classes: 10 % by number or weight of apricots deviating from the minimum size or the size stated on the package, the deviation not exceeding 3 mm above or below.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only apricots of the same origin, variety, quality, and size (if sized) and, for "Extra" class, uniform in colour.The visible part of the contents of the package must be representative of the entire contents.B. PackagingThe apricots must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.C. PresentationThe apricots may be presented:- in small packages,- arranged in one or more layers separated from each other,- in bulk in the package, except for the "Extra" class.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. IdentificationPacker and/or dispatcher: Name and address or officially issued or accepted code mark. However, where a code (symbol) is used, the words "packer and/or dispatcher" (or an equivalent abbreviation) must appear close to this code (symbol).B. Nature of produce- "Apricots", if the contents are not visible from the outside,- Name of the variety for classes "Extra" and I.C. Origin of produce- Country of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications- Class,- Size (if sized), expressed in minimum and maximum diameter.E. Official control mark (optional)